
	
		II
		110th CONGRESS
		1st Session
		S. 2090
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To protect privacy and security concerns in court
		  records.
	
	
		1.Protection of privacy and
			 security concerns in court recordsSection 7268 of title 38, United States
			 Code, is amended by adding a new section (c) as follows:
			
				(c)Privacy and
				security of electronic filings(1)The Court shall
				prescribe rules, in accordance with section 7264(a) of this title, to protect
				privacy and security concerns relating to all filing of documents and the
				public availability under this subsection of documents retained by the Court or
				filed electronically with the Court.
					(2)Such rules shall be consistent to the
				extent practicable with rules addressing privacy and security issues throughout
				the Federal courts.
					(3)Such rules shall take into
				consideration best practices in Federal and State courts to protect private
				information or otherwise maintain necessary information
				security.
					.
		
